Case 1:17-cv-03473-JGK Document 226 Filed 05/20/21 Page 1 of 2

cooley

 

Heidi L. Keefe Via ECF
T: +1 650 843 5001
hkeefe@cooley.com

May 20, 2021 APPLICATION GRANTED
SO GROERED

John G. Koelil, U.S.D.J.

The Honorable John G. Koeltl

United States District Judge

Danie! Patrick Moynihan U.S. Courthouse
Courtroom 12B

“a

500 Pearl Street S pl |

New York, New York 10007-1312 oO} oe |

Re: Mirror Worlds Technologies, LLC v. Facebook, Inc.
Civil Action No. 1:17-cv-03473 (JGK)

 

Dear Judge Koeltt:

We represent Defendant Facebook, Inc. ('Facebook") in this litigation. We write to request permission to
file unredacted copies of Facebook's Daubert Motion to Exclude Certain Opinions of Eric Koskinen and
certain supporting materials under seal, with redacted copies filed publicly as appropriate. The materials
Facebook seeks to file under seal contain confidential and proprietary information related to Facebook's
products and services, as well as sensitive business information and confidential communications with
Facebook personnel, and should be sealed for the particular reasons set forth below.

Pursuant to Your Honor’s individual practices, the parties have met and conferred regarding their respective
requests to file certain materials under seal, and have endeavored to narrow their requests as much as
possible.

Exhibit 1 to the Declaration of Heidi Keefe is the Opening Expert Report of Eric Koskinen, Ph.D. Regarding
Facebook’s Infringement of Mirror World Technologies, LLC’s Patents, dated December 22, 2021. This
exhibit contains extensive discussion of confidential and proprietary information related to the design and
structure of Facebook’s products, including citation to confidential internal Facebook documents and source
code which have been designated “Highly Confidential — Attorneys’ Eyes Only — Patent Prosecution Bar.”
Such information, if made public, would cause Facebook commercial and competitive harm by reveaiing to
Facebook's competitors sensitive and proprietary information about the design and structure of Facebook's
systems. Therefore, Facebook respectfully requests leave to file this exhibit under seal in its entirety.

Exhibit 5 to the Declaration of Heidi Keefe is an excerpt of the rebuttal expert report of Facebook’s technical
expert, Ravin Balakrishnan, dated February 12, 2021. This exhibit contains extensive discussion of
confidential and proprietary information related to the design and structure of Facebook's products,
including citation to confidential internal Facebook documents and source code which have been
designated “Highly Confidential — Attorneys’ Eyes Only — Patent Prosecution Bar,” Such information, if
made public, would cause Facebook commercial and competitive harm by revealing to Facebook's
competitors sensitive and proprietary information about the design and structure of Facebook's systems.
Therefore, Facebook respectfully requests leave to file this exhibit under seal in its entirety.

Exhibit 8 to the Declaration of Heidi Keefe is an excerpt of the expert report of Facebook's damages experi,
Christopher J. Bokhart, dated February 12, 2021. This exhibit contains discussion of confidential and
proprietary business and technical information, including citation to confidential internal Facebook

Cooley LLP 3175 Hanover Street Palo Alto, CA 94304-1190
t +1 650 843 5000 f: +1 650 849 7400 cooley.com

 
Case 1:17-cv-03473-JGK Document 226 Filed 05/20/21 Page 2 of 2

Cooley

The Honorable John G. Koel!
May 12, 2021
Page Two

documents as well as confidential deposition testimony. This Exhibit, which has been designated “Highly
Confidential — Attorneys’ Eyes Only — Patent Prosecution Bar,” further contains sensitive and confidential
information related to Facebook's business practices and licensing practices. Such information, if made
public, would cause Facebook commercial and competitive harm by revealing to Facebook's competitors
sensitive and proprietary information about Facebook’s products and business practices. Therefore,
Facebook respectfully requests leave to file this exhibit under seal in its entirety.

Exhibit 10 to the Declaration of Heidi Keefe is an excerpt of the expert report of Plaintiff's damages expert,
Jim W. Bergman, dated December 22, 2020. This exhibit contains discussion of confidential and proprietary
business and technical information, including citation to confidential internal Facebook documents as well
as confidential deposition testimony. This expert repert, which has been designated “Highly Confidential —
Attorneys’ Eyes Only,” further contains sensitive and confidential information related to Facebook's
business practices and licensing practices. Such information, if made public, would cause Facebook
commercial and competitive harm by revealing to Facebook's competitors sensitive and proprietary
information about Facebook's products and business practices. Therefore, Facebook respectfully requests
leave to file this exhibit under seal in its entirety.

For the foregoing reasons, Facebook respectfully submits that filing under seal is warranted as to the items
described herein.
Respectfully submitted,

is/ Heidi L. Keefe

cc: All Counsel of Record via ECF

Cooley LLP 3175 Hanover Street Palo Alto, CA 94304-1130
t +1 650 843 5000 f: +1650 8497400 cooley.com

 
